Citation Nr: 1822318	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision, as well as reconsideration of this issue in a March 2010 rating decision, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony at a February 2016 hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  A transcript of this hearing has been associated with the claims file.  In January 2018, the Veteran and his representative submitted correspondence indicating he did not desire an additional hearing before another VLJ.

In April 2016, the Board remanded this appeal for further development, to include providing the Veteran with a VA examination, which was completed in May 2016.

In June 2017, the Board requested a Veterans' Health Administration (VHA) advisory opinion (VHA opinion), which was provided in August 2017.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service. 

2. Resolving reasonable doubt in favor of the Veteran, his peripheral neuropathy of the bilateral upper extremities results from his exposure to herbicides during active service.

3. Resolving reasonable doubt in favor of the Veteran, his peripheral neuropathy of the bilateral lower extremities results from his exposure to herbicides during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicide exposure, have been met.  38 U.S.C. §§ 101 (24), 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.307 (2017).

2. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, have been met.  38 U.S.C. §§ 101 (24), 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). 

To prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307, 3.309(e) (2017).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he should be presumptively entitled to service connection due to his exposure to herbicides while serving in Vietnam.  At the July 2016 Board hearing, he testified that he began experiencing symptoms in his upper and lower extremities, including pain in his arms, within a year after his separation from service.  See February 2016 Board Hearing Transcript p. 3 and 10.

The Board acknowledges that the Veteran did serve in Vietnam, as it is consistent with the evidence of record.  See DD-214 and Military Personnel Records.  He is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board also acknowledges that peripheral neuropathy, other than "early-onset" peripheral neuropathy, is not among the diseases listed as presumptively due to herbicide exposure under 38 C.F.R. § 3.309(e).  However, direct service connection can still be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation

Initially, the Board notes that the Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities.  See May 2016 VA Examination Report.  Additionally, as discussed above, the Veteran was exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first two elements of direct service connection are satisfied.

VA sought a VHA medical opinion to address the issue in this case.  In the August 2017 opinion, the examiner opined that it was at least as likely as not that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was related to his exposure to Agent Orange during his military service.  She based this opinion on the reported onset of his symptoms shortly after his separation from service.  She further cited to medical literature related to herbicide exposure and peripheral neuropathy.  As the examiner provided a thorough rationale in support of her conclusions, the Board affords this opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

The Board notes that a negative VA opinion was obtained in May 2016, in which the examiner determined that the peripheral neuropathy was unrelated to the Veteran's military service based upon the passage of time between separation from service and his diagnosis.  

The Board finds that the positive and negative evidence is in equipoise regarding whether the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is related to his in-service herbicide exposure.  The benefit of the doubt is resolved in the Veteran's favor.  See Gilbert, supra; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


